Title: From George Washington to John Hoskins Stone, 7 December 1796
From: Washington, George
To: Stone, John Hoskins


                        
                            Sir, 
                            Philadelphia 7th December 1796
                        
                        The attempts lately made by the Commissioners of the City of Washington to
                            borrow Money in Europe for the purpose of carrying on the public buildings having failed or
                            been retarded they have been authorised by me to apply to your State for a loan of One
                            hundred and fifty thousand Dollars upon terms which they will communicate. Such is the
                            present situation of foreign Nations with respect to Money, that according to the best
                            information there is no reasonable hope of obtaining a loan in any of them immediately and
                            applications can now only be made in the United States upon this subject with any prospect
                            of success and perhaps no where with greater propriety than to the Legislature of Maryland
                            where it must be presumed the most anxious solicitude is felt for the growth and prosperity
                            of that City which is intended for the permanent Seat of Government in America.
                        
                        If the State has it in its power to lend the money which is solicited, I
                            persuade myself it will be done, and the more especially at this time when a loan is so
                            indispensable that without it not only very great and many impediments must be endured in
                            the prossecution of the Work now in hand, but inevitable loss must be sustained by the funds
                            of the City, in consequence of premature Sales of the public property—I have thought I
                            ought not to omit to State for the information of the General Assembly, as well the
                            difficulty of obtaining Money on loan, as the present necessity for it, which I must request
                            the favor of you most respectfully to communicate. With very great respect I am Sir Your
                            very Hble Servt
                        
                            Go: Washington
                            
                        
                    